Citation Nr: 1543025	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (anxiety disorder NOS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1985, from February 1991 to March 1991, and from July 2006 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Bilateral Foot Condition

The Veteran asserts that he has a bilateral foot condition related to active duty service.  The Veteran underwent VA examination in connection with this claim in October 2008.  The VA examiner diagnosed bilateral plantar fasciitis, but did not provide an opinion as to the etiology of this or any other foot condition.  As such, the Board finds that remand is warranted for an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Board notes that the Veteran asserts that he was treated for a foot disability in service, but his service treatment records are not in evidence.  While the RO made some attempts to obtain the records and made a formal finding as to their unavailability, the Veteran's representative has asserted that not all avenues to obtain the records have been exhausted.  The RO requested the records from the Veteran, his Army Reserve unit, the National Personnel Records Center, and the Records Management Center.  In an August 2015 statement, the Veteran's representative suggested that the RO contacted the Veteran's Reserve unit at the wrong address and that the records could potentially be located with the United States Army Human Resources Command (AHRC).  As such, the Board finds that upon remand the RO must make as many requests as necessary to obtain the Veteran's personnel and medical records for all periods of active service until the RO determines that either the records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159 (2015).  These efforts must include contacting the Veteran's Reserve unit at the current address and contacting the AHRC.

Acquired Psychiatric Disorder

The Veteran also asserts that he has a current psychiatric disorder, specifically PTSD, as a result of active duty service.  The Veteran underwent VA examination in connection with this claim in December 2008.  The VA examiner opined that while the Veteran met the stressor requirement for a diagnosis of PTSD, he did not meet other diagnostic requirements.  However, the VA examiner did diagnose anxiety disorder NOS, but did not provide an opinion as to whether this disorder was related to active duty service.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. at 5-6.  As such, the Board finds that remand is warranted in order to obtain an additional examination and opinion regarding the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  See Barr, 21. Vet. App. at 311.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record the Veteran's complete service treatment records.  The RO must contact the Veteran's Reserve Unit, the AHRC, and any other appropriate authority.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any bilateral foot disability, to include plantar fasciitis.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include any available service treatment records and with specific consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability, to include plantar fasciitis, began in service, was caused by service, or is otherwise related to service.  

The examiner is advised that the Veteran's service treatment records may be unavailable.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD and anxiety disorder NOS.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include any available service treatment records and with specific consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file. 

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.

The examiner is advised that the Veteran's service treatment records may be unavailable.
In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder NOS.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




